Nichols, Chief Justice.
The proper venue for the former husband’s proceeding to modify the periodic permanent alimony provisions of the judgment in his divorce case was Elbert County, the stipulated county of residence of the former wife, rather than Clarke County, where the original alimony judgment had been entered. Accordingly, the former wife’s objection to venue should have been sustained and the proceeding dismissed. Bugden v. Bugden, 224 Ga. 517 (162 SE2d 719) (1968); Duncan v. Medlin, 226 Ga. 118 (172 SE2d 672) (1970); Code Ann. §§ 30-220, 30-225.1.

Judgment reversed.


All the Justices concur.